El Juez Asociado Se. MacAeary,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho y de derecho de la sentencia apelada, y además;
Considerando: que el Tribunal de Distrito de San Juan no ha incuriido en error alguno en la decisión de esta causa, según se consigna en la sentencia anteriormente inserta en la. presente.
Fallamos que debemos confirmar y confirmamos la sen-tencia dictada en el Tribunal de Distrito de San Juan de 4 de Mayo de 1903, sin especial condena de las costas.
Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados Hernández, Higueras y Sulzbacher.